Citation Nr: 1610622	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-43 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for herpes simplex keratitis.

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from June 2000 to July 2007, to include service in Iraq.  This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO denied entitlement to service connection for herpes simplex keratitis and carpal tunnel syndrome of the right hand; and, granted service connection with an initial 10 percent rating assigned for chondromalacia, status post arthroscopy, right knee (right disability), effective from July 5, 2007.  The Veteran disagreed with the denial of service connection for carpal tunnel syndrome of the right hand and herpes simplex keratitis, as well as the initial 10 percent rating assigned for the service-connected right knee disability.  This appeal ensued.  Jurisdiction of the claims file was subsequently transferred to the RO in Montgomery, Alabama.  

Before the case was certified to the Board on appeal, the RO issued a rating decision in March 2013 granting service connection for "herpetic dermatitis of the eyelid" (previously denied as herpes simplex keratitis).  A noncompensable disability rating was assigned, effective from July 5, 2007.  

In June 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  At the hearing, the Veteran explained that the service-connected herpetic dermatitis of the eyelid is a different condition than the herpes simplex keratitis; and, it was therefore agreed that the issue of entitlement to service connection for herpes simplex keratitis, which was the issue certified on appeal, remains pending, despite the grant of service connection for herpetic dermatitis of the eyelid.  Also at the hearing, the Veteran requested to withdraw from appellate status the issue of entitlement to service connection for carpal tunnel syndrome, right hand.  

In September 2013, the Board, per the Veteran's request, dismissed as withdrawn the issue of entitlement to service connection for carpal tunnel syndrome, right hand.  Additionally, the Board remanded the claims of entitlement to service connection for herpes simplex keratitis and entitlement to an initial disability rating in excess of 10 percent for the service-connected right knee disability for further development and adjudicative action.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of herpes simplex keratitis that was first shown in service, and which cannot be satisfactorily disassociated from his service-connected herpetic dermatitis of the eyelid.  

2.  Prior to October 1, 2013, the Veteran's right knee disability was manifested by flexion limited to 130 degrees with pain, and extension to 0 degrees; without instability, subluxation, or ankylosis shown.

3.  The Veteran failed, without good cause shown, to report to a VA examination on October 1, 2013 to assess the severity of his service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  Herpes simplex keratitis was incurred in service.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for the assignment of a disability rating in excess of 10 percent have not been met at any time during the period covered by this claim.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.655, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim for service connection for herpes simplex keratitis is granted, so any defect with respect to VA's duties to notify and assist is harmless error.  Regarding the claim for an initial disability rating in excess of 10 percent for the service-connected right knee disability, this claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment, dated since discharge from service, and the Veteran has not indicated that there are any outstanding records which are pertinent to his claims.  

The Veteran was afforded an opportunity to present testimony in support of his claims at a video conference hearing in June 2013.  The Veterans Law Judge (VLJ) who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The case was remanded in September 2013 to afford the Veteran an examination to address the severity of his service-connected right knee disability.  According to a November 2013 supplemental statement of the case, the Veteran was scheduled for a VA examination in October 2013, but he failed to report to that examination.  To date, the Veteran has not provided good cause for his failure to report.  Importantly, VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

A review of the Veteran's service treatment records shows that he was treated for blisters on his right ear, left eye, and middle of the nose in May 2005.  His right upper and lower eyelid was swollen.  The Veteran reported that the blisters were very sensitive to the touch.  In June 2006, the Veteran complained of conjunctivitis.  Examination indicated hyperemia of conjunctiva.  The diagnosis was herpes simplex keratitis.  The Veteran was prescribed Valtrex for prophylaxis treatment and was directed to continue the use of Valtrex when his right eye was symptomatic.  This is noted on his 2007 discharge examination.  

A VA examiner in July 2007 reviewed the record, but doubted that the diagnosis of herpes simplex keratitis in service was the true diagnosis unless the Veteran is evaluated by an ophthalmologist.  

The Veteran was afforded a VA skin examination in December 2012.  At that examination, the Veteran was diagnosed with herpetic dermatitis.  The examiner opined that the condition was as likely as not related to service because the service treatment records clearly show diagnosis of and treatment for herpes simplex dermatitis of the eyelid in 2005 and 2006.  

In a March 2013 rating decision, the RO granted service connection for herpetic dermatitis of the eyelid, and indicated that service connection for that condition was previously denied as herpes simplex keratitis.  In other words, the RO presumed that the Veteran had one herpes condition affecting his eye and it was variously diagnosed as herpetic dermatitis and herpes simplex keratitis.  

At his June 2013 video hearing, the Veteran testified that the herpetic dermatitis was a different, but related, condition than the herpes simplex keratitis on appeal, and as such, the issue remained in appellate status.  The Veteran explained that the herpes virus affected the skin on his face, including his eyelid, but also affected the actual eye and that the two disabilities were related, but different.  Indeed, keratitis is defined as inflammation of the cornea.  See Dorland's Illustrated Medical Dictionary, 32nd Ed., 979, (c) 2012.  The Veteran testified that the herpes keratitis caused blurred vision and a lot of eye irritation.

Thus, it appears that the Veteran's herpes may affect both the skin (dermatitis) as well as his actual eye.  In support of his claim, the Veteran referred to a December 2008 VA ophthalmology consult which shows that he was seen in the emergency room complaining of left eye pain as well as left upper lid lesions.  He reported a history of both herpes keratitis as well as herpes dermatitis which began during service.  The assessment was herpes dermatitis of the left upper lid and history of herpes keratitis, although the Veteran did not have any lesions on his cornea on the day of the examination.  

A VA ophthalmology clinic note confirms a diagnosis of herpes.  The report notes that the a viral culture was performed a week earlier and was positive for herpes.  

In summary, the Veteran has a confirmed diagnosis of the herpes virus.  The STRs show both herpes keratitis and herpes dermatitis on the ear, nose, and eyelid.  Although the Veteran has not been examined during a flare-up of the herpes keratitis since his discharge from service in 2007, the record shows a diagnosis of herpes keratitis in service, and the Veteran filed his claim at the time of discharge from service.  Furthermore, even if the Veteran's herpes is not present on the cornea at the time of the post-service examinations, the symptoms he has during an outbreak on the eyelid are similar.  For example, the post-service medical evidence shows that the Veteran has had an outbreak of herpes blisters on the inside of his eyelid.  These blisters cause overall eye irritation, pain, blurred vision, and swelling; all symptoms which would be expected to occur whether the herpes lesions are present on the inside of the eyelid or on the cornea.  The Veteran has credibly reported that these symptoms are different than the herpetic dermatitis that covers his face and nose.  In this regard, the Board finds that the Veteran's herpes virus affects both the skin on the face and nose, as well as the eye, but it is clear from the medical evidence and the Veteran's lay statements that the symptoms affecting the eye are more severe than the symptoms affecting other parts of the skin.  As such, service connection for herpes keratitis is warranted.  

III.  Increased Rating - right knee disability

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected right knee disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Veteran's right knee disability is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5014.  Diagnostic Code 5014 governs osteomalacia, and is to be rated on limitation of motion of the affected parts, as arthritis, degenerative.  

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.

Knee disability is rated under 38 C.F.R. § 4.71a, Code 5256 (for ankylosis), Code 5257 (for other impairment, including recurrent subluxation or lateral instability), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5260 (for limitation of flexion), Code 5261 (limitation of extension), Code 5262 (based on impairment of the tibia and fibula), and Code 5263 (genu recurvatum).

Under Code 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle (in full extension), or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Code 5256.

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.

Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a.  Under Code 5263, a 10 percent rating is warranted for genu recurvatum.  38 C.F.R. § 4.71a.

Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

The Veteran underwent a Medical Evaluation Board proceeding in service and was given a medical discharge as a result of chondromalacia patella of the right knee, status post arthroscopy, with an MRI diagnosis of small osteochondral defect lesion in the intercondylar notch.  

In conjunction with his initial claim of service connection, the Veteran's right knee was examined in July 2007 as part of a general medical examination.  The Veteran reported aching, stiffness, and pain in the right knee, occurring usually in cold and damp weather.  Examination of the right knee revealed pain with flexion greater than 130 degrees.  Extension was 0 degrees.  Stability of the right knee was intact with negative Lachman test and negative McMurray sign.  There was no additional limitation after 3 repetitions of movement in terms of pain, fatigue, incoordination, weakness or lack of endurance.  

An October 2012 VA knee examination noted the Veteran's reports of mild chronic soreness and stiffness at times with regard to the right knee.  The Veteran denied flare-ups.  Flexion was limited to 125 degrees due to pain, and extension was 0.  There was no additional limitation after repetitive use.  There was no instability or subluxation.  The examiner acknowledged that the Veteran underwent a surgical procedure in service for a meniscal condition and had a meniscus semilunar cartilage condition.  The examiner, however, indicated that the Veteran's condition resulted in frequent episodes of joint pain, but without locking, without meniscal dislocation or tear, and without frequent episodes of joint effusion.  

In June 2013, the Veteran testified at a videoconference before the undersigned VLJ.  In contrast to what the October 2012 examination report findings, the Veteran testified that his right knee was not stable and it often gave way.  The Veteran reported that the right knee becomes very painful in cold weather.  He testified that he was having increased difficulty with stairs and additional pain, and that his symptoms had increased since the October 2012 VA examination.  

As a result of the Veteran's hearing testimony, the Board remanded the matter so that the Veteran could have his knee re-examined.  The examination was scheduled for October 2013, but the Veteran failed to report to the examination and did not subsequently provide good cause for his failure to report.  

Pursuant to 38 C.F.R. § 3.655, when a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R. § 3.655(b).  Moreover, the Board notes that examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).  The Veteran failed to report for a VA examination in October 2013, and has failed to provide any explanation for his failure to report.  As such, his claim for a higher initial rating for his service-connected right knee disability will be rated on the evidence currently of record.  See 38 C.F.R. § 3.655(b).  

According to the evidence of record, the Veteran's right knee disability is productive of noncompensable limitation of motion, as flexion has, at worst, been limited to 125 degrees and extension is normal.  Further, the Veteran does not have ankylosis of the knee, and the objective findings indicate no instability or subluxation.  Further, although the October 2012 VA examination notes that the Veteran had frequent episodes of joint pain due to a meniscal injury, the record does not show that the Veteran also has frequent episodes of locking and effusion into the joint due to semilunar dislocated cartilage.  Accordingly, the criteria for the assignment of an initial rating in excess of 10 percent are not met in this case.  

The Board is mindful that the Veteran testified in June 2013 that his right knee symptoms were worse, and included instability of the knee, but the Veteran failed to report to a VA examination that could have confirmed these assertions and provided a level of severity of such instability, if it actually exists.  Similarly, the Veteran's assertions of additional loss of motion due to pain could have been measured had the Veteran appeared for his scheduled examination.  Because the objective findings in the record do not support the criteria for a rating in excess of 10 percent, the claim must be denied.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, the Veteran has limitation of motion and pain related to his right knee disability.  The criteria for the evaluation of knee disabilities specifically contemplate functional impairment due to pain.  Therefore, it cannot be said that the criteria under which these disabilities are evaluated do not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, in addition to the right knee disability addressed herein, the Veteran is in receipt of a 10 percent evaluation for lumbosacral strain and noncompensable ratings for herpetic dermatitis of the eyelid and pseudofolliculitis barbae.  In addition, the Board's decision awards service connection for herpes simplex keratitis.  The Veteran has not indicated that his service-connected right knee disability result in further impairment when viewed in combination with these other service-connected disabilities.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's right knee disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In addition, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that she has loss of function that requires additional compensation under 38 C.F.R. § 3.350.  

Likewise, a TDIU claim is not raised by the record because the Veteran has not alleged, and the evidence does not otherwise suggest, that he is unemployable due to his service-connected right knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

For these reasons, the preponderance of the evidence is against the claim and a higher initial disability rating for the service-connected right knee disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for herpes simplex keratitis is granted.  

An initial disability rating in excess of 10 percent for the service-connected right knee disability is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


